Stock purchase agreement Purchaser: Heilongjiang Hairong Science & Technology Development Co. Ltd Seller: Chongqing Dinv Ares Filming Production Co. Ltd Chongqing Dinv Ares Longmao animation Co. Ltd Now, therefore, it is agreed: 1,Purchaser agreed to purchase all the assets(excluding the real estate), intellectual property rights(excluding the advertising company), and all the equity from the Seller. The films which are shooting now are excluding the acquisition, the copyright belongs to the original shareholders. 2,Seller agreed to sell all the assets(excluding the real estate), intellectual property rights(excluding the advertising company), and all the equity to the Purchaser.
